Case 2:20-cv-08545-DDP-KS Document 1 Filed 09/17/20 Page 1 of 39 Page ID #:1




 1   FARUQI & FARUQI, LLP                          THE WAND LAW FIRM, P.C.
     Benjamin Heikali (SBN 307466)                 Aubry Wand (SBN 281207)
 2
     E-mail: bheikali@faruqilaw.com                E-mail: awand@wandlawfirm.com
 3   Joshua Nassir (SBN 318344)                    400 Corporate Pointe, Suite 300
     E-mail: jnassir@faruqilaw.com                 Culver City, CA 90230
 4
     Ruhandy Glezakos (SBN 307473)                 Telephone: (310) 590-4503
 5   E-mail: rglezakos@faruqilaw.com               Facsimile: (310) 590-4596
     10866 Wilshire Boulevard, Suite 1470
 6
     Los Angeles, CA 90024
 7   Telephone: (424) 256-2884
 8   Facsimile: (424) 256-2885

 9   FARUQI & FARUQI, LLP
10   Timothy J. Peter (pro hac vice forthcoming)
     E-mail: tpeter@faruqilaw.com
11   1617 John F. Kennedy Boulevard, Suite 1550
12   Philadelphia, PA 19103
     Telephone: (215) 277-5770
13   Facsimile: (215) 277-5771
14
     Attorneys for Plaintiff and the Putative
15   Class
16
17                       UNITED STATES DISTRICT COURT
18                      CENTRAL DISTRICT OF CALIFORNIA
19
20 TERRI    COLE, on behalf of herself and      CASE NO.: 2:20-cv-08545
   all others similarly situated,
21                                              CLASS ACTION COMPLAINT
                 Plaintiff,
22        vs.                                   DEMAND FOR JURY TRIAL
23 ANHEUSER-BUSCH, LLC,
24         Defendant.
25
26
27
28

                              CLASS ACTION COMPLAINT
Case 2:20-cv-08545-DDP-KS Document 1 Filed 09/17/20 Page 2 of 39 Page ID #:2




 1        Plaintiff Terri Cole (“Plaintiff”), individually and on behalf of all others
 2 similarly situated, brings this class action complaint against Defendant Anheuser-
 3 Busch, LLC (“AB” or “Defendant”). Plaintiff make the following allegations upon
 4 personal knowledge as to her own acts and experiences, and upon information and
 5 belief and the investigation of counsel as to all other matters.
 6                                   INTRODUCTION
 7        1.     This is a consumer protection class action arising out of Defendant’s
 8 false and misleading advertising of its Ritas™ Margarita, Mojito, Rosé, and Sangria
 9 beverages sold in enclosed packages (the “Products”).
10        2.     During the relevant class period, Defendant, directly and/or through its
11 agents, has manufactured, packaged, and sold the Products. The Products are sold
12 through third party retailers such as Walmart, grocery stores, and convenience and
13 liquor stores.
14        3.     During the relevant class period, Defendant has manufactured and sold
15 beverages it conspicuously packages as a “SPARKLING MARGARITA” (the
16 “Margarita Products”). Based on this representation, reasonable consumers of the
17 Margarita Products believe that they contain tequila. However, unbeknownst to those
18 consumers, the Margarita Products do not contain tequila.
19        4.     During the relevant class period, Defendant has manufactured and sold
20 beverages it conspicuously packages as a “ROSÉ” or “SANGRIA” (the “Wine
21 Products”). Based on these representations, reasonable consumers of the Wine
22 Products expect that they contain wine. However, unbeknownst to those consumers,
23 the Wine Products do not contain wine.
24        5.     During the relevant class period, Defendant has manufactured and sold
25 beverages it conspicuously packages as a “MOJITO” and “SPARKLING CLASSIC
26 COCKTAILS” (the “Mojito Products”). Based on these representations, reasonable
27 consumers of the Mojito Products expect that they contain rum. However,
28 unbeknownst to those consumers, the Mojito Products do not contain rum.
                                         -1-
                              CLASS ACTION COMPLAINT
Case 2:20-cv-08545-DDP-KS Document 1 Filed 09/17/20 Page 3 of 39 Page ID #:3




 1         6.       Defendant’s packaging of the Products is therefore false and misleading.
 2         7.       As a result of Defendant’s false and deceptive packaging, Plaintiff and
 3 other members of the proposed Class (the “Class” as defined below) have purchased
 4 Products they otherwise would not have purchased or have paid more for the Products
 5 than they otherwise would have paid. Therefore, Plaintiff and other members of the
 6 Class have been injured.
 7         8.       Plaintiff brings this action on behalf of herself and all others similarly
 8 situated to halt the dissemination of Defendant’s false, misleading and deceptive
 9 packaging and advertising, to correct the inaccurate perception it has created in the
10 minds of consumers, and obtain monetary redress for those who have purchased
11 Defendant’s Products.
12                               JURISDICTION AND VENUE
13         9.       The Court has original jurisdiction under 28 U.S.C. § 1332(d)(2) because
14 the matter in controversy, exclusive of interest and costs, exceeds the sum or value of
15 $5,000,000, this is a class action in which there are more than 100 Class members,
16 and at least some Class members are citizens of states different from Defendant.
17         10.      This Court has personal jurisdiction over Defendant because Defendant
18 intentionally avails itself of the markets in California through the promotion,
19 marketing, and sale of the Products in California to render the exercise of jurisdiction
20 by this Court permissible under traditional notions of fair play and substantial justice.
21         11.      Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391(a) and (b)(2)
22 because a substantial part of the events and omissions giving rise to these claims
23 occurred in this District. Plaintiff Cole resides, and made the purchases at issue, in
24 this District.
25                                            PARTIES
26         12.      Plaintiff Terri Cole is a citizen of the State of California, and at all times
27 relevant to this action, resided in Arcadia, California. In early to mid-2019, Ms. Cole
28 purchased a 12-pack Peach-A-Rita from a Stater Bros. market or Ralph’s in Rancho
                                         -2-
                                  CLASS ACTION COMPLAINT
Case 2:20-cv-08545-DDP-KS Document 1 Filed 09/17/20 Page 4 of 39 Page ID #:4




 1 Cucamonga, California. In purchasing this Margarita Product, Ms. Cole saw and
 2 relied on the word “MARGARITA” on the front package of the package and
 3 reasonably expected that the product contained tequila. Ms. Cole’s belief was
 4 reinforced by the salted margarita glass displayed on the packaging. Moreover,
 5 nowhere on the packaging did Ms. Cole see a disclaimer or any other statement
 6 indicating that the Margarita Product did not contain tequila, or that Margarita Product
 7 was just a flavored beer. Had Ms. Cole known that the Margarita Product did not
 8 contain tequila, she would not have purchased it or would have paid significantly less
 9 for it. Therefore, as a direct result of Defendant’s false and deceptive conduct, Ms.
10 Cole has suffered injury-in-fact and lost money.
11         13.   Despite being misled by Defendant, Plaintiff wishes to and is likely to
12 continue purchasing the Products in the future. Although Plaintiff regularly purchases
13 alcoholic beverages, absent an injunction prohibiting the deceptive packaging and
14 advertising described herein, she will be unable to rely with confidence on
15 Defendant’s packaging of the Products in the future and will therefore abstain from
16 purchasing the Products, even though she would like to purchase them. Furthermore,
17 while Plaintiff currently believes the Products do not contain distilled liquors or wine,
18 she lacks personal knowledge as to Defendant’s specific business practices, leaving
19 doubt in her mind as to the possibility that at some point in the future the Products
20 could contain distilled liquors or wine. This uncertainty, coupled with her desire to
21 purchase the Products, is an ongoing injury that can and would be rectified by an
22 injunction enjoining Defendant from making the misleading representations alleged
23 herein. In addition, other Class members will continue to purchase the Products,
24 reasonably but incorrectly, believing that they contain distilled liquors or wine when
25 they do not. Thus, monetary damages alone are insufficient to remedy the harm in this
26 action.
27         14.   Defendant Anheuser-Busch, LLC is a Delaware limited liability
28 company headquartered in St. Louis, Missouri. Defendant, directly and/or through its
                                          -3-
                               CLASS ACTION COMPLAINT
Case 2:20-cv-08545-DDP-KS Document 1 Filed 09/17/20 Page 5 of 39 Page ID #:5




 1 agents, is responsible for the formulation, manufacturing, brewing, packaging,
 2 marketing, distributing, and sale of the Products nationwide, including in California.
 3 Defendant also maintains brewing locations in California.
 4                              FACTUAL ALLEGATIONS
 5 A.     Defendant and the Products
 6        15.      Defendant is an American brewing company that owns brands such as
 7 Budweiser, Stella Artois, and Michelob Ultra.
 8        16.      At issue in this action are Defendant’s Ritas™ brand “Margarita”,
 9 “Mojito”, “Rosé,” and “Sangria” beverages sold in enclosed packages (the
10 “Products”).1
11        17.      The Products are sold through third party retailers such as Walmart and
12 Total Wine, as well as grocery stores and liquor stores.
13 B.     The Margarita Products
14        18.      During the relevant class period, Defendant has manufactured and sold
15 beverages it conspicuously calls a “MARGARITA” on the packaging (the “Margarita
16 Products”): 2
17
18
19
20
21
22
23   For purposes of clarity, this action does not challenge Ritas™ brand Margarita”,
     1

   “Mojito”, “Rosé,” and “Sangria” beverages sold in standalone cans (without enclosed
24 packaging).
25 2 The Margarita Products include but are not limited to: Lime-A-Rita, Straw-Ber-Rita,
26 Peach-A-Rita, Water-Melon-Rita, Berry-A-Rita, Mang-O-Rita, Lemon-Ade-Rita,
   Guav-A-Rita, Pome-Granate-Rita, Grape-A-Rita, Party with Ritas Variety Pack, and
27 all other Ritas™ brand beverages sold in enclosed packages bearing the word
28 “Margarita”.
                                            -4-
                               CLASS ACTION COMPLAINT
Case 2:20-cv-08545-DDP-KS Document 1 Filed 09/17/20 Page 6 of 39 Page ID #:6




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19           19.   It is common knowledge, and indeed definitional, that a margarita contains
20 tequila. When consumers order margaritas at bars or other establishments selling
21 alcoholic beverages, they reasonably expect to receive a cocktail containing tequila.
22           20.   The Merriam-Webster dictionary defines a “margarita” as “a cocktail
23 consisting of tequila, lime or lemon juice, and an orange-flavored liqueur.”3 Wikipedia,
24 an online encyclopedia, also defines a “margarita” as “a cocktail consisting of tequila,
25
26
27
28
     3
         https://www.merriam-webster.com/dictionary/margarita (emphasis added).
                                             -5-
                                CLASS ACTION COMPLAINT
Case 2:20-cv-08545-DDP-KS Document 1 Filed 09/17/20 Page 7 of 39 Page ID #:7




 1 orange liqueur, and lime juice[.]”4
 2           21.    Moreover, the International Bartenders Association (“IBA”), the world’s
 3 largest bartender association and host of annual cocktail competitions, recognizes a
 4 “margarita” as a classic cocktail made with tequila.5
 5           22.    In other words, reasonable consumers of the Margarita Products expect
 6 that based on the word “MARGARITA” on the package of the Margarita Products
 7 the products would contain tequila. This belief is further reinforced by the image of a
 8 salted margarita glass on the packaging.
 9           23.    However, unbeknownst to those consumers, the Margarita Products do
10 not contain tequila.
11           24.    Moreover, nowhere on the front, sides, or top panel of the packaging (the
12 consumer facing panels) does Defendant state that the Margarita Products do not have
13 tequila, or that the Margarita Products are actually just flavored beers that taste like a
14 margarita. Instead, the bottom panel of the packaging, where no reasonable consumer
15 would look prior to purchase, contains a small font statement that the Margarita
16 Products are actually “Malt Beverage[s] With Natural Flavors and Caramel Color”.
17 In any event, to the extent seen on the underside packaging, reasonable consumers are
18 unlikely to understand the foregoing “malt beverage” statement as meaning that the
19 Margarita Products do not contain tequila, particularly in the context of the other
20 prominent, false and deceptive statements on the front packaging indicating that the
21 products do contain tequila. As a result of the foregoing, no reasonable consumer
22 would expect that the Margarita Products do not contain tequila.
23           25.    Defendant’s packaging of the Margarita Products is therefore false and
24 misleading.
25
26
27
     4
         https://en.wikipedia.org/wiki/Margarita (emphasis added).
28
     5
         https://iba-world.com/cocktails/margarita/
                                                -6-
                                 CLASS ACTION COMPLAINT
Case 2:20-cv-08545-DDP-KS Document 1 Filed 09/17/20 Page 8 of 39 Page ID #:8




 1 C.        The Wine Products
 2           26.   During the relevant class period, Defendant has manufactured and sold
 3 beverages it conspicuously calls a “ROSÉ” or “SANGRIA” “SPRITZ” on the
 4 packaging (the “Wine Products”):
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
             27.   It is common knowledge, and indeed definitional, that Rosé is a type of
20
     wine and that Sangrias contain wine. When consumers order Rosé or a Sangria at bars
21
     or other establishments selling alcoholic beverages, they reasonable expect to receive
22
     wine or a wine-based beverage.
23
             28.   Indeed, the Merriam-Webster dictionary defines “Rosé” as “a light pink
24
     table wine made from red grapes by removing the skins after fermentation has begun”6
25
     and defines “Sangria” as “a usually iced punch typically made of red wine, fruit or fruit
26
27
28
     6
         https://www.merriam-webster.com/dictionary/ros%C3%A9
                                             -7-
                                CLASS ACTION COMPLAINT
Case 2:20-cv-08545-DDP-KS Document 1 Filed 09/17/20 Page 9 of 39 Page ID #:9




 1 juice, and soda water.”7
 2            29.   Moreover, the term “Spritz”, is well known as a wine-based cocktail.
 3            30.   Thus, reasonable consumers of the Wine Products expect that based on
 4 the words “ROSÉ” and “SANGRIA” on the package of the Wine Products, the
 5 products would contain wine. This belief is further reinforced by the images of wine
 6 glasses on the packaging.
 7            31.   In addition, Defendant goes to great lengths to give consumers the false
 8 impression that the Wine Products contain wine. For example, in one commercial for
 9 the Wine Products,8 called “Subtle Notes,” a woman is seen standing in front of a
10 wine cellar, holding a wine glass filled with one of the Ritas™ Spritz products. The
11 commercial starts with the woman saying, “Welcome to a tasting of new Ritas Spritz”.
12 The woman continues to provide the audience with the different “tasting notes” for
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
     7
         https://www.merriam-webster.com/dictionary/sangria
28
     8
         https://www.ispot.tv/ad/IPtP/ritas-spritz-subtle-notes
                                                  -8-
                                  CLASS ACTION COMPLAINT
Case 2:20-cv-08545-DDP-KS Document 1 Filed 09/17/20 Page 10 of 39 Page ID #:10




  1 the product. Tasting notes are most commonly associated with wine.
  2        32.    However, unbeknownst to those consumers, the Wine Products do not
  3 contain any wine.
  4        33.    Moreover, nowhere on the front, sides, or top panel of the packaging (the
  5 consumer facing panels) does Defendant state that the Wine Products do not have
  6 wine, or that the Wine Products are actually just flavored beers that taste like wine.
  7 Instead, the bottom panel of the packaging, where no reasonable consumer would look
  8 prior to purchase, contains a small font statement that the Wine Products are actually
  9 “Flavored Malt Beverage[s]”. In any event, to the extent seen on the underside
 10 packaging, reasonable consumers are unlikely to understand the foregoing “malt
 11 beverage” statement as meaning that the Wine Products do not contain wine,
 12 particularly in the context of the other prominent, false and deceptive statements on
 13 the front packaging indicating that the products do contain wine. As a result of the
 14 foregoing, no reasonable consumer would expect that the Wine Products do not
 15 contain wine.
 16        34.    Defendant’s packaging and advertising of the Wine Products is therefore
 17 false and misleading.
 18 D.     The Mojito Products
 19        35.    During the relevant class period, Defendant has manufactured and sold
 20 beverages it conspicuously calls a “MOJITO” and “SPARKLING CLASSIC
 21 COCKTAIL” on the packaging (the “Mojito Products”):
 22
 23
 24
 25
 26
 27
 28
                                              -9-
                               CLASS ACTION COMPLAINT
Case 2:20-cv-08545-DDP-KS Document 1 Filed 09/17/20 Page 11 of 39 Page ID #:11




  1
  2
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17          36.   It is common knowledge, and indeed definitional, that a mojito contains
 18 rum. When consumers order mojitos at bars or other establishments selling alcoholic
 19 beverages, they reasonably expect to receive a cocktail containing rum.
 20          37.   The Merriam-Webster dictionary defines a “mojito” as “a cocktail made
 21 of rum, sugar, mint, lime juice, and soda water.”9
 22          38.   Moreover, the IBA recognizes a “mojito” as a classic cocktail made with
 23 rum.10
 24
 25
      https://www.merriam-
      9
 26 webster.com/dictionary/mojito?utm_campaign=sd&utm_medium=serp&utm_source
 27 =jsonld (emphasis added).
 28
    10
       https://iba-world.com/cocktails/mojito/
                                             -10-
                               CLASS ACTION COMPLAINT
Case 2:20-cv-08545-DDP-KS Document 1 Filed 09/17/20 Page 12 of 39 Page ID #:12




  1         39.    Thus, reasonable consumers of the Mojito Products expect that based on
  2 the word “MOJITO” and “SPARKLING CLASSIC COCKTAILS” on the package of
  3 the Mojito Products, the products would contain rum.
  4         40.    However, unbeknownst to those consumers, the Mojito Products do not
  5 contain rum.
  6         41.    Moreover, nowhere on the front, sides, or top panel of the packaging (the
  7 consumer facing panels) does Defendant state that the Mojito Products do not have
  8 rum, or that the Mojito Products are actually just flavored beers that taste like a mojito.
  9 Instead, the bottom panel of the packaging, where no reasonable consumer would look
 10 prior to purchase, contains a small font statement that the Mojito Products are actually
 11 malt beverages. In any event, to the extent seen on the underside packaging,
 12 reasonable consumers are unlikely to understand the foregoing “malt beverage”
 13 statement as meaning that the Mojito Products do not contain rum, particularly in the
 14 context of the other prominent, false and deceptive statements on the front packaging
 15 indicating that the products do contain rum. As a result of the foregoing, no reasonable
 16 consumer would expect that the Mojito Products do not contain rum.
 17         42.    Defendant’s packaging of the Mojito Products is therefore false and
 18 misleading.
 19 E.      Competitor Brands Sell “Margaritas” That Contain Tequila
 20         43.    Consumers’ expectation that the Margarita Products contain tequila is
 21 even more reasonable given that competitor brands of the Margarita Products market
 22 and sell canned and other ready to go “Margarita” cocktails that do actually contain
 23 tequila.
 24         44.    For example, the following competitor brands label or package their
 25 products as a “Margarita” and include tequila as an ingredient:
 26
 27
 28
                                               -11-
                                CLASS ACTION COMPLAINT
Case 2:20-cv-08545-DDP-KS Document 1 Filed 09/17/20 Page 13 of 39 Page ID #:13




  1
  2
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                          -12-
                             CLASS ACTION COMPLAINT
Case 2:20-cv-08545-DDP-KS Document 1 Filed 09/17/20 Page 14 of 39 Page ID #:14




  1
  2
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                          -13-
                             CLASS ACTION COMPLAINT
Case 2:20-cv-08545-DDP-KS Document 1 Filed 09/17/20 Page 15 of 39 Page ID #:15




  1        45.   The foregoing examples, which are among the many, demonstrate that
  2 the market and consumers have associated the cocktail name “margarita” with a
  3 beverage containing tequila. Thus, consumers reasonably expect that the Margarita
  4 Products, marketed as “Margarita” as well, will contain tequila as well.
  5 F.     Competitor Brands Sell “Mojitos” That Contain Rum
  6        46.   Consumers’ expectation that the Mojito Products contain rum is even
  7 more reasonable given that competitor brands of the Mojito Products market and sell
  8 canned and other ready to go “Mojito” cocktails that do actually contain rum.
  9        47.   For example, the following competitor brands label or package their
 10 products as a “Mojito” and include rum as an ingredient:
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                             -14-
                              CLASS ACTION COMPLAINT
Case 2:20-cv-08545-DDP-KS Document 1 Filed 09/17/20 Page 16 of 39 Page ID #:16




  1
  2
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16         48.   The foregoing examples, which are among the many, demonstrate that
 17 the market and consumers have associated the cocktail name “mojito” with a beverage
 18 containing rum. Thus, consumers reasonably expect that the Mojito Products,
 19 marketed as “Mojito” as well, will contain rum as well.
 20 G.      Competitor Brands Sell “Sangrias” and “Rosé” That Contain Wine
 21         49.   Consumers’ expectation that the Wine Products contain wine is even
 22 more reasonable given that competitor brands of the Wine Products market and sell
 23 canned and other ready to go “Sangria” and “Rosé” beverages that do actually contain
 24 wine.
 25         50.   For example, the following competitor brands label or package their
 26 products as a “Sangria” or “Rosé” and contain wine:
 27
 28
                                            -15-
                              CLASS ACTION COMPLAINT
Case 2:20-cv-08545-DDP-KS Document 1 Filed 09/17/20 Page 17 of 39 Page ID #:17




  1
  2
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                          -16-
                             CLASS ACTION COMPLAINT
Case 2:20-cv-08545-DDP-KS Document 1 Filed 09/17/20 Page 18 of 39 Page ID #:18




  1
  2
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                          -17-
                             CLASS ACTION COMPLAINT
Case 2:20-cv-08545-DDP-KS Document 1 Filed 09/17/20 Page 19 of 39 Page ID #:19




  1         51.   The foregoing examples, which are among the many, demonstrate that
  2 the market and consumers have associated the words “Sangria” and “Rosé” with wine.
  3 Thus, consumers reasonably expect that the Wine Products, marketed as “Sangria” or
  4 “Rosé” as well, will contain wine as well.
  5 H.      Plaintiff and Class Members Were Deceived and Injured
  6         52.   Plaintiff and other Class members have been, and will continue to be,
  7 deceived or misled by Defendant’s false and deceptive packaging of the Products.
  8         53.   Plaintiff and other Class members purchase, and pay a premium for, the
  9 Products based on the beverage names “Margarita”, “Mojito”, “Rosé,” and/or
 10 “Sangria”, reasonably believing that the Products will contain tequila, rum, or wine.
 11         54.   Reasonable consumers did not know, and had no reason to know, that
 12 the Products were, and continue to be, falsely and deceptively packaged. Nowhere on
 13 the front, sides, or top panel of the packaging (the consumer facing panels) does
 14 Defendant state that the Products do not have distilled liquor or wine, or that the
 15 Products are actually just flavored beers that taste like margaritas, mojitos or wines.
 16 Instead, the bottom panel of the packaging, where no reasonable consumer would look
 17 prior to purchase, contains a small font statement indicating that the Products are malt
 18 beverages. Research indicates that 90% of consumers make a purchase after only
 19 visually examining the front of the packaging without physically having the product
 20 in their hands. 11 In any event, as described above, even if consumers say the “malt
 21 beverage statements” on the underside panel, reasonable consumers are unlikely to
 22 understand the “malt beverage” statements as meaning that the Products do not
 23 contain tequila, rum, or wine, respectively, particularly in the context of the other
 24 prominent, false and deceptive statements on the consumer facing panels of the
 25
 26
      Clement, J., Visual influence on in-store buying decisions: an eye-track
      11
 27 experiment on the visual influence of packaging design, 23 Journal of Marketing
 28 Management, 917−928 (2007).
                                             -18-
                               CLASS ACTION COMPLAINT
Case 2:20-cv-08545-DDP-KS Document 1 Filed 09/17/20 Page 20 of 39 Page ID #:20




  1 packaging.
  2        55.    As a result of the foregoing, no reasonable consumer would expect that
  3 the Products would not contain distilled liquor and wine.
  4        56.    The false belief created by Defendant’s Products’ packaging is a material
  5 factor in influencing consumer purchase decisions because it relates to the contents of
  6 the Products. To the detriment of consumers, Defendant’s packaging entices
  7 consumers to pay for what they believe are beverages containing tequila, rum, or
  8 wine, when they do not.
  9        57.    Had Plaintiff and the Class members known the truth about the Products,
 10 they would not have purchased the Products and/or would not have paid the prices
 11 they paid for the Products.
 12        58.    Plaintiff and Class members were all harmed by purchasing Defendant’s
 13 Products because they did not receive what they paid for, and, as a result, lost money
 14 and property.
 15        59.    Each Class member has been exposed to the same or substantially similar
 16 deceptive practice, as each of the Margarita Products sold during the class period were
 17 called “Margarita”, as each of the Mojito Products sold during the class period were
 18 called “Mojito”, and as each of the Wine Products sold during the class period were
 19 called “Sangria” and/or “Rosé.” Moreover, none of the Margarita Products sold
 20 during the class period contained tequila, none of the Mojito Products sold during the
 21 class period contained rum, and none of the Wine Products sold during the class
 22 period contained wine.
 23        60.    Defendant has intentionally used commonly known cocktail and wine
 24 names on its packaging in order to induce Plaintiff and other reasonable consumers to
 25 purchase and/or pay more for the Products than they otherwise would have. Defendant
 26 knew, or reasonably should have known, that consumers would rely on the common
 27 cocktail and wine names on the packaging of the Products and reasonably believe the
 28 Products contained tequila, rum, or wine.
                                            -19-
                               CLASS ACTION COMPLAINT
Case 2:20-cv-08545-DDP-KS Document 1 Filed 09/17/20 Page 21 of 39 Page ID #:21




  1 I.      Defendant’s Packaging of the Margarita Products and Mojito Products
  2         Violates Federal Regulations
  3         61.    The packaging and advertising of flavored malt beverages, such as the
  4 Products here, is governed by 27 C.F.R. Part 7.
  5         62.    27 C.F.R. 7.29 lists certain prohibited practices in regard to statements
  6 made on “containers” of all flavored malt beverages. 27 C.F.R. 7.29(a) states that
  7 “Containers of malt beverages, or any labels on such containers, or any carton, case,
  8 or individual covering of such containers, used for sale at retail, or any written,
  9 printed, graphic, or other material accompanying such containers to the consumer,
 10 must not contain: . . . (7) Any statement, design, device, or representation that tends
 11 to create a false or misleading impression that the malt beverage contains distilled
 12 spirits or is a distilled spirits product.”
 13         63.    While the same provision may permit “[t]he use of a cocktail name as a
 14 brand name or fanciful name of a malt beverage,” it only does so if “the overall label
 15 does not present a misleading impression about the identity of the product.” 27 C.F.R.
 16 7.29(a)(7)(iii).
 17         64.    The containers of the Margarita Products and Mojito Products violate 27
 18 C.F.R. 7.29(a) because they contain statements, designs, and representations that
 19 create a false and misleading impression that the Products, which are malt beverages,
 20 contain certain distilled spirits. Namely, the word “MARGARITA” on the container
 21 of the Margarita Products, as well as the image of the salted margarita glass, are
 22 statements, designs and representations that create a misleading impression that the
 23 Margarita Products contain tequila. Moreover, the word “MOJITO” on the container
 24 of the Mojito Products is a statement and representation that creates a misleading
 25 impression that the Mojito Products contain rum.
 26         65.    Moreover, while Defendant’s use of the words “MARGARITA” or
 27 “MOJITO” may constitute a “use of a cocktail name as a brand name or fanciful name
 28 of a malt beverage” it is not permitted under the provision because the “overall label
                                             -20-
                                 CLASS ACTION COMPLAINT
Case 2:20-cv-08545-DDP-KS Document 1 Filed 09/17/20 Page 22 of 39 Page ID #:22




  1 does [] present a misleading impression about the identity of the product.” 27 C.F.R.
  2 7.29(a)(7)(iii). Namely, nothing on the consumer facing panels of the packaging of
  3 the Products indicates that the Products do not contain distilled spirits or that the
  4 Products are simply just flavored beers which taste like distilled spirits. Instead,
  5 consumers reasonably only see the cocktail names and commonly associated images
  6 of them (margarita glass).
  7         66.   As such, Defendant has violated 27 C.F.R. 7.29(a) in regard to the
  8 packaging of the Margarita Products and Mojito Products.
  9 J.      Regulatory Agencies Are Concerned About Misleading Cocktail Names
 10         Used On Malt Beverages
 11         67.   Compliance Matters 97-1, issued by the Bureau of Alcohol, Tobacco and
 12 Firearms (“ATF”), states that:
 13         ATF will continue not approving, as part of the fanciful name, the
            unmodified use of terms such as “Piña Colada,” “Margarita”, or
 14
            “Sangria”. Although these are not recognized as distinct class and types,
 15         they are understood by the consumer to be distilled spirits or wine based
            products. Flavored malt beverage products of this type must contain a
 16
            margarita flavor, piña colada flavor, or sangria flavor and may only use
 17         these terms as a part of the fanciful name provided that the word
            “flavored” clearly appears as a part of the fanciful name (e.g., “Piña
 18
            Colada Flavored Malt Beverage”, “Margarita Flavored Malt Beverage”,
 19         “Sangria Flavored Malt Beverage” etc.)
 20
            68.   On April 8, 2002, the ATF issued ATF Ruling 2002-2, a ruling which
 21
      interprets the foregoing regulations in 27 C.F.R. 7 regarding the packaging and
 22
      advertising of flavored malt beverages. 12 Of note, the ruling included the following
 23
      observations and findings:
 24
                  a.     “ATF believes the association drawn between distilled spirits and
 25
 26
      https://www.ttb.gov/images/pdfs/rulings/2002-
      12
 27 2.htm#:~:text=ATF%20Ruling%202002%2D2&text=Purpose.,the%20provisions%2
 28 0of%20ATF%20Rul.
                                           -21-
                                 CLASS ACTION COMPLAINT
Case 2:20-cv-08545-DDP-KS Document 1 Filed 09/17/20 Page 23 of 39 Page ID #:23




  1                      malt beverages through the use of well-known distilled spirits
  2                      brand names and terms on labels of flavored malt beverages
  3                      causes confusion for consumers, the media, and State regulatory
  4                      and taxing organizations. ATF believes this practice is confusing
  5                      and leads consumers to believe distilled spirits are present in these
  6                      flavored malt beverages.” Id.
  7               b.     “ATF believes that the depiction of a malt beverage product as a
  8                      distilled spirits product, or the likening of a malt beverage to a
  9                      distilled spirits product is misleading, and creates a misleading
 10                      impression as to the identity of the malt beverage.” Id.
 11                          CLASS ACTION ALLEGATIONS
 12         69.   Plaintiff, pursuant to Federal Rules of Civil Procedure 23(a) and 23(b)(2)
 13 and (b)(3), brings this action on behalf all persons who purchased any of the Products
 14 in California for personal, family, or household purposes, within the applicable
 15 statute-of-limitations period (the “California Class” or “Class”).
 16         70.   Excluded from the California Class are Defendant, its parents,
 17 subsidiaries, affiliates, officers, and directors; all persons who make a timely election
 18 to be excluded from the California Class; the judge to whom this case is assigned and
 19 any immediate family members thereof; and any persons who assert claims for
 20 personal injury.
 21         71.   Plaintiff reserves the right to modify or amend the definition of the
 22 proposed Class after having had an opportunity to conduct discovery.
 23         72.   Plaintiff is a member of the California Class.
 24         73.   Numerosity. The members of the Class are so numerous that individual
 25 joinder of all Class members is impracticable. Defendant has sold at least thousands
 26 of packages of the Products to Class members. There are likely at least thousands of
 27 Class members.
 28         74.   Commonality and Predominance. This action involves common
                                      -22-
                                CLASS ACTION COMPLAINT
Case 2:20-cv-08545-DDP-KS Document 1 Filed 09/17/20 Page 24 of 39 Page ID #:24




  1 questions of law and fact, which predominate over any questions affecting individual
  2 Class members, including, without limitation:
  3               a.    Whether the representations discussed herein that Defendant made
  4                     about the Products were or are false, misleading, or likely to
  5                     deceive a reasonable consumer;
  6               b.    Whether the representations discussed herein were material to a
  7                     reasonable consumer;
  8               c.    Whether Defendant’s conduct violates public policy;
  9               d.    Whether Defendant’s conduct constitutes violations of the laws
 10                     and/or regulations asserted herein;
 11               e.    Whether Plaintiff and the other Class members have been injured
 12                     and the proper measure of their losses as a result of those injuries;
 13                     and
 14               f.    Whether Plaintiff and the other Class members are entitled to
 15                     injunctive, declaratory, or other equitable relief.
 16        75.    Typicality. Plaintiff’s claims are typical of those of the other Class
 17 members because, among other things, Plaintiff and all Class members were injured
 18 in a similar manner through the uniform conduct by Defendant described herein.
 19        76.    Adequacy of Representation. Plaintiff is an adequate representative of
 20 the Class because Plaintiff’s interests do not conflict with the interests of the other
 21 Class members Plaintiff seeks to represent. In addition, Plaintiff has retained counsel
 22 competent and experienced in complex commercial and class action litigation.
 23 Plaintiff and her counsel intend to prosecute this action vigorously for the benefit of
 24 the Class, and the interests of the Class members will be fairly and adequately
 25 protected by Plaintiff and her counsel.
 26        77.    Declaratory and Injunctive Relief. Defendant has acted or refused to
 27 act on grounds generally applicable to Plaintiff and the other Class members, thereby
 28 making appropriate final injunctive relief and declaratory relief, as described below,
                                             -23-
                               CLASS ACTION COMPLAINT
Case 2:20-cv-08545-DDP-KS Document 1 Filed 09/17/20 Page 25 of 39 Page ID #:25




  1 with respect to the Class as a whole.
  2            78.    Superiority. A class action is superior to any other available means for
  3 the fair and efficient adjudication of this controversy, and no unusual difficulties are
  4 likely to be encountered in the management of this class action. The damages or other
  5 financial detriment suffered by Plaintiff and the other Class members are relatively
  6 small compared to the burden and expense that would be required to individually
  7 litigate their claims against Defendant, making it impracticable for Class members to
  8 individually seek redress for Defendant’s wrongful conduct. Even if Class members
  9 could afford individual litigation, the court system could not. Individualized litigation
 10 creates a potential for inconsistent or contradictory judgments and increases the delay
 11 and expense to all parties and the court system. By contrast, the class action device
 12 presents far fewer management difficulties, and provides the benefits of single
 13 adjudication, economies of scale, and comprehensive supervision by a single court.
 14                                    CAUSES OF ACTION
 15                                           COUNT I
                     Violation of California’s Unfair Competition Law (“UCL”)
 16
                                Cal. Bus. & Prof. Code § 17200 et seq.
 17                               (on behalf of the California Class)
 18
               79.    Plaintiff re-alleges and incorporates Paragraphs 1-78 as if fully set forth
 19
      herein.
 20
               80.    Plaintiff brings this claim individually and on behalf of the California
 21
      Class.
 22
               81.    Plaintiff and Defendant are “persons” within the meaning of the UCL.
 23
      Cal. Bus. & Prof. Code § 17201.
 24
               82.    The UCL defines unfair competition to include any “unlawful, unfair or
 25
      fraudulent business act or practice,” as well as any “unfair, deceptive, untrue or
 26
      misleading advertising.” Cal. Bus. Prof. Code § 17200.
 27
               83.    In the course of conducting business, Defendant engaged in “unlawful”
 28
                                                  -24-
                                   CLASS ACTION COMPLAINT
Case 2:20-cv-08545-DDP-KS Document 1 Filed 09/17/20 Page 26 of 39 Page ID #:26




  1 business practices by violating 27 C.F.R. 7.29(a), Cal. Civ. Code § 1770, Cal. Bus. &
  2 Prof. Code § 17500, and other laws as explained more fully below.
  3        84.    As a result of Defendant’s unlawful business acts and practices,
  4 Defendant has and continues to unlawfully obtain money from Plaintiff, and members
  5 of the California Class.
  6        85.    Under the UCL, a business act or practice is “unfair” if the defendants’
  7 conduct is substantially injurious to consumers, offends public policy, and is immoral,
  8 unethical, oppressive, and unscrupulous, as the benefits for committing such acts or
  9 practices are outweighed by the gravity of the harm to the alleged victims.
 10        86.    Defendant’s conduct was and continues to be of no benefit to purchasers
 11 of the Products, as it is misleading, unfair, unlawful, and is injurious to consumers
 12 who rely on the Products’ packaging. Creating consumer confusion as to the contents
 13 and ingredients in the Products is of no benefit to consumers. Receiving money as a
 14 result of false and misleading advertising is contrary to public policy and is immoral,
 15 unethical, oppressive, unscrupulous and substantially injures consumers. And, as
 16 demonstrated by the many California laws prohibiting false and deceptive advertising,
 17 there is no justification or motive that outweighs the harm caused by Defendant’s false
 18 and deceptive advertising. Therefore, Defendant’s conduct was and continues to be
 19 unfair.
 20        87.    Plaintiff and the members of the California Class paid large sums of
 21 money to Defendant to receive products they believed contained tequila, rum, or wine,
 22 but they did not receive what Defendant promised. As a result of Defendant’s unfair
 23 business acts and practices, Defendant has and continues to unfairly obtain money
 24 from Plaintiff, and members of the California Class.
 25        88.    Defendant’s representations on the front packaging of the Products was
 26 and continues to be “fraudulent” under the UCL because it has the effect of deceiving
 27 consumers into believing that the Products are beverages containing distilled spirits
 28 or wine, when they are not. These representations, Defendant’s corresponding
                                       -25-
                               CLASS ACTION COMPLAINT
Case 2:20-cv-08545-DDP-KS Document 1 Filed 09/17/20 Page 27 of 39 Page ID #:27




  1 omissions, and Defendant’s other related actions and conduct were false, misleading,
  2 and likely to deceive the consuming public.
  3            89.   Defendant knew, or should have known, its material misrepresentations
  4 and omissions would be likely to deceive and harm the consuming public and result
  5 in consumers making payments to Defendant under the false impression about the
  6 Products.
  7            90.   Plaintiff and the California Class lost money and suffered injury-in-fact
  8 by purchasing Defendant’s Products, and Defendant was unjustly enriched by
  9 receiving payments from Plaintiff and the California Class in return for providing
 10 Plaintiff and the California Class Products that were not as advertised.
 11            91.   Unless restrained and enjoined, Defendant will continue to engage in the
 12 unlawful, unfair and fraudulent conduct described herein.
 13            92.   Accordingly, Plaintiff, individually and on behalf of the California Class,
 14 seeks restitution from Defendant of all money from Plaintiff and the other members
 15 of the California Class obtained as a result of Defendant’s unfair competition, an
 16 injunction prohibiting Defendant from continuing and further engaging in its
 17 unlawful, unfair and fraudulent conduct, corrective advertising, and all other relief the
 18 Court deems appropriate.
 19                                          COUNT II
 20            Violation of California’s Consumers Legal Remedies Act (“CLRA”)
                                   Cal. Civ. Code § 1750 et seq.
 21
                                 (on behalf of the California Class)
 22                                  (for injunctive relief only)
 23
               93.   Plaintiff re-alleges and incorporates Paragraphs 1-78 as if fully set forth
 24
      herein.
 25
               94.   Plaintiff brings this claim individually and on behalf of the California
 26
      Class.
 27
               95.   The CLRA was designed and enacted to protect consumers from unfair
 28
                                                 -26-
                                  CLASS ACTION COMPLAINT
Case 2:20-cv-08545-DDP-KS Document 1 Filed 09/17/20 Page 28 of 39 Page ID #:28




  1 and deceptive business practices. To this end, the CLRA sets forth a list of unfair and
  2 deceptive acts and practices in California Civil Code § 1770.
  3         96.    Plaintiff and California Class members are “consumers,” Defendant is a
  4 “person,” and the Products are “goods” within the meaning of the CLRA. Cal. Civ.
  5 Code § 1761(a), (c) and (d).
  6         97.    Defendant’s sale and advertisement of the Products constitute
  7 “transactions” within the meaning of the CLRA. Cal. Civ. Code § 1761(e).
  8         98.    Cal. Civ. Code § 1770(a)(5) prohibits “[r]epresenting that goods or
  9 services have sponsorship, approval, characteristics, ingredients, uses, benefits, or
 10 quantities which they do not have.” By marketing the Products with their current
 11 packaging, Defendant has represented and continues to represent that the Products
 12 have characteristics (contain distilled liquors or wine) that they do not have.
 13 Therefore, Defendant has violated section 1770(a)(5) of the CLRA.
 14         99.    Cal. Civ. Code § 1770(a)(7) prohibits “[r]epresenting that goods or
 15 services are of a particular standard, quality, or grade, or that goods are of a particular
 16 style or model, if they are of another.” By marketing the Products with their current
 17 packaging, Defendant has represented and continues to represent that the Products are
 18 of a particular standard (contain distilled liquors or wine) when they are of another
 19 standard (do not contain distilled liquors or wine). Therefore, Defendant has violated
 20 section 1770(a)(7) of the CLRA.
 21         100. Cal. Civ. Code § 1770(a)(9) prohibits “[a]dvertising goods or services
 22 with intent not to sell them as advertised.” By marketing the Products with their
 23 current packaging, such that a reasonable consumer would believe that the Products
 24 would contain distilled liquors, and then not selling the Products as such, Defendant
 25 has violated section 1770(a)(9) of the CLRA.
 26         101. Cal. Civ. Code § 1770(a)(16) prohibits “[r]epresenting that the subject
 27 of a transaction has been supplied in accordance with a previous representation when
 28 it has not.” By marketing the Products with their current packaging, such that a
                                         -27-
                                CLASS ACTION COMPLAINT
Case 2:20-cv-08545-DDP-KS Document 1 Filed 09/17/20 Page 29 of 39 Page ID #:29




  1 reasonable consumer would believe that the Products would contain distilled liquors
  2 or wine, and then not selling the Product in accordance with those representations,
  3 Defendant has violated section 1770(a)(16) of the CLRA.
  4        102. Defendant also violated the CLRA by intentionally failing to disclose
  5 that the Margarita Products do not contain tequila, that the Mojito Products do not
  6 contain rum, and that the Wine Products do not contain wine.
  7        103. Defendant knew or should have known its representations regarding the
  8 Products were false and misleading.
  9        104. Plaintiff and members of the California Class purchased Defendant’s
 10 Products based on the belief that the Products contained distilled liquors or wine.
 11 Defendant’s Products, however, did not contain distilled liquors or wine.
 12        105. Defendant’s violations of the CLRA proximately caused injury in fact to
 13 Plaintiff and members of the California Class, as they would not have purchased the
 14 Products or would have paid significantly less for the Products had they known that
 15 Defendant’s conduct was misleading and fraudulent.
 16        106. Pursuant to Cal. Civ. Code § 1782(d), Plaintiff, individually and on
 17 behalf of the other members of the California Class, seeks a court order enjoining the
 18 above-described wrongful acts and practices of Defendant and for other appropriate
 19 injunctive relief.
 20        107. Plaintiff’s affidavit stating facts showing that venue in this Court is
 21 proper pursuant to Cal. Civ. Code § 1780(d) is attached hereto.
 22        108. Plaintiff provided notice via a letter sent by certified U.S. mail to
 23 Defendant of its CLRA violation pursuant to Cal. Civ. Code § 1782 on September 4,
 24 2020. If within 30 days of receipt, Defendant does not agree to rectify the problems
 25 identified, Plaintiff will amend this Complaint to seek damages pursuant to Cal. Civ.
 26 Code § 1780 on behalf of herself and the California Class.
 27
 28
                                             -28-
                               CLASS ACTION COMPLAINT
Case 2:20-cv-08545-DDP-KS Document 1 Filed 09/17/20 Page 30 of 39 Page ID #:30




  1                                         COUNT III
  2               Violation of California’s False Advertising Law (“FAL”)
                           Cal. Bus. & Prof. Code § 17500 et seq.
  3
                              (on behalf of the California Class)
  4
  5          109. Plaintiff re-alleges and incorporates Paragraphs 1-78 as if fully set forth
  6 herein.
  7          110. Plaintiff brings this claim individually and on behalf of the California
  8 Class.
  9          111. The FAL, in relevant part, states that “[i]t is unlawful for any . . .
 10 corporation . . . with intent . . . to dispose of . . . personal property . . . to induce the
 11 public to enter into any obligation relating thereto, to make or disseminate or cause to
 12 be made or disseminated . . . from this state before the public in any state, in any
 13 newspaper or other publication, or any advertising device, or by public outcry or
 14 proclamation, or in any other manner or means whatever, including over the Internet,
 15 any statement . . . which is untrue or misleading, and which is known, or which by the
 16 exercise of reasonable care should be known, to be untrue or misleading.” Cal. Bus.
 17 & Prof. Code § 17500.
 18          112. Defendant’s material misrepresentations and omissions alleged herein
 19 violate Cal. Bus. & Prof. Code § 17500. Defendant has represented and continues to
 20 represent to the public, including Plaintiff and members of the California Class,
 21 through its deceptive packaging, that the Margarita Products contain tequila, that its
 22 Mojito Products contain rum, and that its Wine Products contain wine. Defendant’s
 23 representations are misleading because the Products do not contain tequila, rum, or
 24 wine, respectively. Because Defendant has disseminated misleading information
 25 regarding the Products, and Defendant knows, knew, or should have known through
 26 the exercise of reasonable care that the representations were and continue to be false
 27 and misleading, Defendant has violated the FAL.
 28          113. Defendant’s conduct is also misleading because Defendant intentionally
                                             -29-
                                 CLASS ACTION COMPLAINT
Case 2:20-cv-08545-DDP-KS Document 1 Filed 09/17/20 Page 31 of 39 Page ID #:31




  1 fails to disclose that the Margarita Products do not contain tequila, that the Mojito
  2 Products do not contain rum, and that the Wine Products do not contain wine.
  3          114. Defendant knew or should have known that its misrepresentations and
  4 omissions were false and misleading.
  5          115. As a direct and proximate result of Defendant’s false, misleading, and
  6 deceptive advertising, Plaintiff and the California Class members have suffered injury
  7 in fact and have lost money.
  8          116. Pursuant to California Business & Professions Code §§ 17203 and
  9 17500, Plaintiff requests that this Court cause Defendant to restore this fraudulently
 10 obtained money to Plaintiff and members of the California Class, to disgorge the
 11 profits Defendant made on these transactions, and to enjoin Defendant from violating
 12 the FAL or violating it in the same fashion in the future as discussed herein.
 13 Otherwise, Plaintiff and members of the California Class may be irreparably harmed
 14 and/or denied an effective and complete remedy if such an order is not granted.
 15
 16                                        COUNT IV
 17                              Breach of Express Warranty
                               (on behalf of the California Class)
 18
 19          117. Plaintiff re-alleges and incorporates Paragraphs 1-78 as if fully set forth
 20 herein.
 21          118. Plaintiff brings this claim individually and on behalf of the California
 22 Class.
 23          119. California’s express warranty statute provide that: “(a) Any affirmation
 24 of fact or promise made by the seller to the buyer which relates to the goods and
 25 becomes part of the basis of the bargain creates an express warranty that the goods
 26 shall conform to the affirmation or promise,” and “(b) Any description of the goods
 27 which is made part of the basis of the bargain creates an express warranty that the
 28 goods shall conform to the description.” Cal. Comm. Code § 2313.
                                            -30-
                                CLASS ACTION COMPLAINT
Case 2:20-cv-08545-DDP-KS Document 1 Filed 09/17/20 Page 32 of 39 Page ID #:32




  1          120. Plaintiff and members of California Class formed a contract with
  2 Defendant at the time they purchased the Products. Defendant has expressly
  3 warranted on the packaging of the Products that each of the Margarita Products are
  4 “Margaritas,” that the Mojito Products are “Mojitos,” and that the Wine Products are
  5 “Sangria” or “Rosé.” These representations: (1) are affirmations of fact or promises
  6 made by Defendant to consumers that the Products contain distilled liquors or wine;
  7 (2) became part of the basis of the bargain to purchase the Products when Plaintiff
  8 and other class members relied on the representations; and (3) created an express
  9 warranty that the Products would conform to the affirmations of fact or promises. In
 10 the alternative, the representations about the Products are descriptions of goods which
 11 were made as part of the basis of the bargain to purchase the Products, and which
 12 created express warranties that the Products would conform to the product
 13 descriptions.
 14          121. Plaintiff and members of California Class reasonably and justifiably
 15 relied on the foregoing express warranties, believing that Products did in fact conform
 16 to the warranties.
 17          122. All conditions precedent to Defendant’s liability under the above-
 18 referenced contract have been performed by Plaintiff and members of California
 19 Class.
 20          123. Defendant has breached the express warranties made to Plaintiff and
 21 members of California Class by failing to provide products with distilled liquors or
 22 wine.
 23          124. Plaintiff and members of California Class paid a premium price for the
 24 Products but did not obtain the full value of the Products as represented. If Plaintiff
 25 and members of California Class had known of the true nature of the Products, they
 26 would not have purchased them or would have paid significantly less for them.
 27          125. As a result of Defendant’s breach of express warranties, Plaintiff and
 28 members of California Class suffered injury and deserve to recover all damages
                                         -31-
                               CLASS ACTION COMPLAINT
Case 2:20-cv-08545-DDP-KS Document 1 Filed 09/17/20 Page 33 of 39 Page ID #:33




  1 afforded under the law.
  2          126. Within a reasonable amount of time after Plaintiff discovered that
  3 Defendant did in fact breach the foregoing express warranties, Plaintiff notified
  4 Defendant of the breach.
  5                                        COUNT V
  6                    Breach of Implied Warranty of Merchantability
                             (on behalf of the California Class)
  7
  8          127. Plaintiff re-alleges and incorporates Paragraphs 1-78 as if fully set forth
  9 herein.
 10          128. Plaintiff brings this claim individually and on behalf of the California
 11 Class.
 12          129. California’s implied warranty law provides that “a warranty that the
 13 goods shall be merchantable is implied in a contract for their sale if the seller is a
 14 merchant with respect to goods of that kind.” Cal. Com. Code § 2314(1).
 15          130. California’s implied warranty law also states that “[g]oods to be
 16 merchantable must be at least such as . . . (f) conform to the promises or affirmations
 17 of fact made on the container or label if any.” Cal. Com. Code § 2314(2)(f).
 18          131. Defendant is a merchant with respect to the sale of flavored malt
 19 beverages, including the Products at issue here. Therefore, a warranty of
 20 merchantability is implied in every contract for sale of the Products to California
 21 consumers.
 22          132. By advertising the Products with their current containers (packaging),
 23 Defendant made an implied promise that each Margarita Product was a “Margarita”
 24 and therefore contained tequila, that each Mojito Product was a “Mojito” and
 25 therefore contained rum, and that each Wine Product was a “Sangria” or “Rosé” and
 26 therefore contained wine. By brewing and selling the Products without any of the
 27 foregoing distilled liquors or wines, Defendant has not “conformed to the promises .
 28 . . made on the container” of the Products. Plaintiff and members of the California
                                           -32-
                                CLASS ACTION COMPLAINT
Case 2:20-cv-08545-DDP-KS Document 1 Filed 09/17/20 Page 34 of 39 Page ID #:34




  1 Class did not receive the goods as impliedly warranted by Defendant to be
  2 merchantable.
  3          133. Therefore, the Products are not merchantable under California law and
  4 Defendant has breached its implied warranty of merchantability in regard to the
  5 Products.
  6          134. If Plaintiff and members of the California Class had known of the true
  7 nature of the Products, they would not have purchased them or would have paid
  8 significantly less for them. Therefore, as a direct and/or indirect result of Defendant’s
  9 breach, Plaintiff and members of the California Class have suffered injury and deserve
 10 to recover all damages afforded under the law.
 11
 12                                        COUNT VI
 13                                  Common Law Fraud
                               (on behalf of the California Class)
 14
 15          135. Plaintiff re-alleges and incorporates Paragraphs 1-78 as if fully set forth
 16 herein.
 17          136. Plaintiff brings this claim individually and on behalf of the California
 18 Class.
 19          137. Defendant has willfully, falsely, and knowingly formulated and
 20 manufactured Products without distilled liquors or wine. Despite this, however,
 21 Defendant has intentionally represented that the Products are “Margaritas,”
 22 “Mojitos,” “Sangrias,” or “Rosé.” Therefore, Defendant has made intentional
 23 misrepresentations as to the Products.
 24          138. Defendant’s misrepresentations are material (i.e., the type of
 25 misrepresentations to which a reasonable person would attach importance and would
 26 be induced to act thereon in making purchase decisions), because they relate to the
 27 composition and ingredients of the Products.
 28          139. Defendant knew or recklessly disregarded the fact that the Products did
                                           -33-
                                CLASS ACTION COMPLAINT
Case 2:20-cv-08545-DDP-KS Document 1 Filed 09/17/20 Page 35 of 39 Page ID #:35




  1 not in fact contain distilled liquors or wine.
  2          140. Defendant intended that Plaintiff and other consumers rely on the
  3 misleading representations, as the representations are made conspicuously on the
  4 front of the packaging of each of the Products.
  5          141. Plaintiff and members of the California Class have reasonably and
  6 justifiably relied on Defendant’s misrepresentations when purchasing the Products
  7 and had the correct facts been known, would not have purchased the Products or
  8 would not have purchased them at the prices at which they were offered.
  9          142. Therefore, as a direct and proximate result of Defendant’s fraud, Plaintiff
 10 and members of the California Class have suffered economic losses and other general
 11 and specific damages, including but not limited to the amounts paid for the Products,
 12 and any interest that would have accrued on those monies, all in an amount to be
 13 proven at trial.
 14                                       COUNT VII
 15                           Unjust Enrichment/Quasi-Contract
                               (on behalf of the California Class)
 16
 17          143. Plaintiff re-alleges and incorporates Paragraphs 1-78 as if fully set forth
 18 herein.
 19          144. Plaintiff brings this claim individually and on behalf of the California
 20 Class.
 21          145. At all times relevant hereto, Defendant deceptively marketed, advertised,
 22 and sold the Products to Plaintiff and the California Class members.
 23          146. Plaintiff and members of the California Class conferred upon Defendant
 24 non-gratuitous payments for the Products that they would not have if not for
 25 Defendant’s deceptive packaging of the Products. Defendant accepted or retained the
 26 non-gratuitous benefits conferred by Plaintiff and members of the California Class,
 27 with full knowledge and awareness that, as a result of Defendant’s deception, Plaintiff
 28 and members of the California Class were not receiving a product of the quality,
                                         -34-
                                CLASS ACTION COMPLAINT
Case 2:20-cv-08545-DDP-KS Document 1 Filed 09/17/20 Page 36 of 39 Page ID #:36




  1 nature, fitness, or value that had been represented by Defendant and reasonable
  2 consumers would have expected.
  3        147. Defendant has been unjustly enriched in retaining the revenues derived
  4 from purchases of the Products by Plaintiff and members of the California Class.
  5 Defendant’s retention of that benefit under these circumstances is unjust and
  6 inequitable because Defendant misrepresented, among other things, that its Products
  7 possessed a characteristic that the Products did not, in fact, possess. Defendant’s
  8 misrepresentations caused injuries to Plaintiff and members of the California Class
  9 because they paid a price premium due to the misleading advertising.
 10        148. Retaining the non-gratuitous benefits conferred upon Defendant by
 11 Plaintiff and members of the California Class under these circumstances made
 12 Defendant’s retention of the non-gratuitous benefits unjust and inequitable. Thus,
 13 Defendant must pay restitution to Plaintiff and members of the California Class for
 14 unjust enrichment, as ordered by the Court.
 15
 16                               PRAYER FOR RELIEF
 17        WHEREFORE, Plaintiff, individually and on behalf of the other members of
 18 the proposed California Class, respectfully requests that the Court enter judgment in
 19 her favor and against Defendant as follows:
 20        A.     Certifying the California Class as requested herein, designating Plaintiff
 21 as a class representative and appointing the undersigned counsel as class counsel;
 22        B.     Declaring that Defendant is financially responsible for notifying the
 23 California Class members of the pendency of this suit;
 24        C.     Ordering restitution and disgorgement of all profits and unjust
 25 enrichment Defendant obtained from Plaintiff and the California Class members as a
 26 result of Defendant’s unlawful, unfair and fraudulent business practices;
 27        D.     Ordering payment of damages as permitted by law, including actual,
 28 compensatory, statutory, and punitive damages, to the full extent permitted by law;
                                            -35-
                               CLASS ACTION COMPLAINT
Case 2:20-cv-08545-DDP-KS Document 1 Filed 09/17/20 Page 37 of 39 Page ID #:37




  1        E.    Ordering injunctive relief as permitted by law or equity, including
  2 enjoining Defendant from continuing the unlawful practices as set forth herein, and
  3 ordering Defendant to engage in a corrective advertising campaign;
  4        F.    Ordering Defendant to pay attorneys’ fees and litigation costs to Plaintiff
  5 and the other members of the California Class;
  6        G.    Ordering Defendant to pay both pre- and post-judgment interest on any
  7 amounts awarded; and
  8        H.    Ordering such other and further relief as may be just and proper.
  9                            JURY TRIAL DEMANDED
 10        Plaintiff hereby demands a trial by jury of all claims in this Complaint so
 11 triable.
 12
 13
 14 DATED: September 17, 2020                Respectfully submitted,
 15
                                             FARUQI & FARUQI, LLP
 16
 17
                                        By: /s/ Benjamin Heikali
 18                                         BENJAMIN HEIKALI (SBN 307466)
 19                                         bheikali@faruqilaw.com
                                            JOSHUA NASSIR (SBN 318344)
 20                                          jnassir@faruqilaw.com
 21                                         10866 Wilshire Boulevard, Suite 1470
                                            Los Angeles, California 90024
 22                                         Telephone: (424) 256-2884
 23                                         Facsimile: (424) 256-2885

 24                                         THE WAND LAW FIRM, P.C.
                                            AUBRY WAND (SBN 281207)
 25                                         awand@wandlawfirm.com
 26                                         400 Corporate Pointe, Suite 300
                                            Culver City, CA 90230
 27                                         Telephone: (310) 590-4503
 28                                         Facsimile: (310) 590-4596
                                             -36-
                              CLASS ACTION COMPLAINT
Case 2:20-cv-08545-DDP-KS Document 1 Filed 09/17/20 Page 38 of 39 Page ID #:38




  1
                                          Attorneys for Plaintiff and the Proposed
  2
                                          Class
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                          -37-
                             CLASS ACTION COMPLAINT
DocuSign Envelope ID: B1C2BFB2-7668-4DA6-9001-9E3A9E1A2594
           Case 2:20-cv-08545-DDP-KS Document 1 Filed 09/17/20 Page 39 of 39 Page ID #:39




              CLRA Venue Declaration Pursuant to California Civil Code Section 1780(d)
                     I, Terri Cole, declare as follows:
                     1.      I am a named Plaintiff in this action and a citizen of the State of
            California. I have personal knowledge of the facts stated herein and, if called as a
            witness, I could testify competently thereto.
                     2.      This Class Action Complaint is filed in the proper place of trial
            because I purchased the Products in this District.
                     I declare under penalty of perjury under the laws of the State of California
                                                                     9/15/2020 | 1:56 PM EDT
            that the foregoing is true and correct, executed on __________________, in
            Arcadia, California.

                                                             ________________________
                                                              Terri Cole
